Citation Nr: 1024424	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability, claimed as shortness of breath, to include as an 
undiagnosed illness due to service in the Persian Gulf.

3.  Entitlement to service connection for chronic fatigue, to 
include as an undiagnosed illness due to service in the 
Persian Gulf.

4.  Entitlement to service connection for fibromyalgia, also 
claimed as chronic muscle pain and joint pain, to include as 
an undiagnosed illness due to service in the Persian Gulf.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an effective date prior to August 31, 
2000, for a grant of service connection for irritable bowel 
syndrome (IBS).

7.  Entitlement to an effective date prior to August 31, 
2000, for a grant of a disability rating in excess of 10 
percent for headaches.

(A separate Board decision will be issued addressing issues 
of service connection for left side carpal tunnel syndrome, 
right side carpal tunnel syndrome, and an increased rating 
for headaches.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to October 
1987, and from November 1989 to August 1993, including 
service in Southwest Asia.

The issues come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board originally remanded these issues for further 
development in December 2008.  

In April 2009, the Veteran testified at a Board hearing 
regarding the issues listed on the first page of this 
decision.  At the time of the hearing, there was confusion as 
to whether a private attorney was representing the Veteran on 
these issues.  The Veteran elected to proceed without the 
attorney present.  However, it was subsequently determined 
that the private attorney represented the Veteran as to three 
other issues (which are the subject of a separate Board 
decision), and that The American Legion represented the 
Veteran as to the seven listed issues.  In May 2010, the 
Board forwarded the claims file to The American Legion 
explaining the circumstances of the April 2009 Board hearing 
and asking that The American Legion advise whether the 
Veteran would like another Board hearing with The American 
Legion present.  If not, The American Legion was asked to 
review the claims file and submit any necessary legal 
argument.  In June 2010, The American Legion submitted a 
Written Brief Presentation containing legal argument, but 
Written Brief Presentation did not include a request for 
another Board hearing.  The Board finds that the Veteran was 
therefore afforded due process by giving him an opportunity 
for another Board hearing with The American Legion present as 
his representative. 

The issues of entitlement to service connection for a 
respiratory disability, claimed as shortness of breath, to 
include as an undiagnosed illness due to service in the 
Persian Gulf, and entitlement to service connection for 
fibromyalgia, also claimed as chronic muscle pain and joint 
pain, to include as an undiagnosed illness due to service in 
the Persian Gulf are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and 
his claimed stressors have not been corroborated; therefore, 
PTSD is not causally or etiologically related to the 
Veteran's active service.

2.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

3.  The Veteran does not have chronic fatigue syndrome or a 
disability manifested by chronic fatigue that is causally or 
etiologically related to service.  

4.  Sleep apnea has been medically diagnosed, but the sleep 
apnea is not causally or etiologically related to service.  

5.  On August 31, 2000, the Veteran filed a request to reopen 
a prior final claim of service connection for 
gastrointestinal disability. 

6.  In a September 2006 decision, the Board found that the 
prior final claim for service connection for gastrointestinal 
disability had been reopened and that service connection for 
irritable bowel syndrome was warranted.  

7.  The RO assigned an effective date of August 31, 2000, for 
the grant of service connection for irritable bowel syndrome.  

8.  On August 31, 2000, the Veteran filed a claim for an 
increased disability for the Veteran's service-connected 
headaches (rated 10 percent disabling at that time); the RO 
denied the claim, and the Veteran appealed to the Board.  

9.  By decision in September 2006, the Board determined that 
a rating of 30 percent was warranted for the Veteran's 
service-connected headaches; the RO assigned an effective 
date of August 31, 2000, for the grant of a 30 percent rating 
for headaches.  

10.  It was factually ascertainable as of February 2, 2000, 
that the headache disability had increased in severity so as 
to meet the criteria for a 50 percent rating.    




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active service, nor is it otherwise related to service.  
38 U.S.C.A. §§ 1110, 1130, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).

2.  A disability manifested by chronic fatigue was not 
incurred in or aggravated by the Veteran's active service, 
nor is it otherwise related to service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).

3.  Sleep apnea was not incurred in or aggravated by the 
Veteran's active service, nor is it otherwise related to such 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

4.  The requirements for an effective date prior to August 
31, 2000, for the grant of service connection for IBS have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2009).

5.  The requirements for an effective date of February 2, 
2000,, for entitlement to a 50 percent rating for headaches 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated November 
2006 and December 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2006 prior to the initial unfavorable 
decision in February 2008.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the December 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in January 2008 
regarding his claims related to chronic fatigue, 
fibromyalgia, muscle pain, joint pain, shortness of breath, 
and sleep apnea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiner and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case regarding the Veteran's claim of 
entitlement to service connection for PTSD.  There is no 
persuasive indication that the Veteran's PTSD is associated 
with a verifiable stressor from the Veteran's service.  
Without first showing a verifiable stressor, the VA examiner 
would be incapable of connecting the Veteran's PTSD to this 
stressor.  There is otherwise sufficient competent evidenced 
to decide the claim.  The standards of McLendon are also not 
met in this case regarding the Veteran's claim of entitlement 
to service connection for sleep apnea.  Although the VA 
provided the Veteran with an examination to address his claim 
of sleep apnea in relation to the provisions set forth in 
38 C.F.R. § 3.317, they did not afford the Veteran a VA 
examination addressing direct service connection.  The Board 
however notes that there is no evidence establishing that an 
event, injury, or disease occurred in service related to the 
Veteran's sleep apnea and no indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability.  As such, the Board finds that 
an examination is not necessary regarding entitlement to 
service connection for sleep apnea.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Several issues before the Board involve claims of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran also contends that his shortness of breath, 
chronic fatigue, fibromyalgia, and sleep apnea meet the 
criteria for an undiagnosed illness under 38 C.F.R. § 3.317.  
Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i). 
 
For purposes of this regulation, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuro-psychological signs 
or symptoms, (8) signs or symptoms involving the respiratory 
system (upper and lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders. 
 
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. 
§ 3.317(a)(2)(5). 
 
Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c). 
 
With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Compensation may be paid 
under 38 C.F.R. § 3.317 for disability that cannot, based on 
the facts of the particular Veteran's case, be attributed to 
any known clinical diagnosis.  The fact that the signs or 
symptoms exhibited by the Veteran could conceivably be 
attributed to a known clinical diagnosis under other 
circumstances not presented in the particular Veteran's case 
does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98. 
 
When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

PTSD

A June 1983 enlistment report of medical examination showed 
the Veteran as clinically normal psychiatrically.  On an 
August 1987 report of medical history, the Veteran marked no 
when asked have you ever had or have you now depression or 
excessive worry, or nervous trouble of any sort.  On the 
corresponding August 1987 report of medical examination, the 
examiner noted the Veteran's psychiatric examination as 
clinically normal.  Again on an October 1988 report of 
medical history, the Veteran marked no when asked have you 
ever had or have you now depression or excessive worry, or 
nervous trouble of any sort.  On October 1988 and September 
1992 reports of medical examination, the examiners noted the 
Veteran's psychiatric examination as clinically normal.  On 
the September 1992 report of medical history, the Veteran 
marked no when asked have you ever had or have you now 
depression or excessive worry or nervousness of any sort.  On 
the April 1993 report of medical history, the Veteran marked 
no when asked have you ever had or have you now depression or 
excessive worry or nervousness of any sort.  On the April 
1993 separation report of medical examination, the examiner 
again noted the Veteran's psychiatric examination as 
clinically normal

In January 1996, the Veteran complained of a two week history 
of on and off dull chest pain even while at rest.  He also 
reported not sleeping well for two weeks.  The examiner 
diagnosed chest pain etiology and anxiety and depression.  He 
placed a question mark after each of those diagnoses.  
Another January 1996 record noted that the Veteran was 
feeling under a lot of stress.   The examiner noted that the 
physical exam was unremarkable.  

In February 2000, the Veteran denied clinical depression 
signs and symptoms but did acknowledge that he gets down 
sometimes because of his persistent pain.  He has tried 
medication for this in the past without significant 
improvement.  In April 2003, the Veteran attended a mental 
health clinic visit.  He noted that his PTSD symptoms were 
beginning to decrease until the outbreak of the war in Iraq.  
The examiner diagnosed chronic PTSD.  In December 2003, the 
Veteran attended a mental health consultation.  The examiner 
diagnosed PTSD again.  In June 2005, the mental health clinic 
saw the Veteran again for his chronic PTSD.  

The Veteran attended the mental health clinic in April 2006.  
The Veteran was seen for a followup of his PTSD and other 
difficulties.  The Veteran's PTSD symptoms continued 
unabated.  The examiner again diagnosed the Veteran with 
PTSD.  In October 2006, the Veteran received another 
psychological examination with a diagnosis of PTSD.  

In December 2006, the Veteran provided a stressor statement 
regarding his PTSD.  He noted that during Desert Storm, 
specifically December 1990 to May 1991, he was under scud 
attacks and enemy fire on a daily basis until the war ended.  
He also noted he worked as a casualty clerk.  He also 
reported that while on patrol he saw dead bodies and burned 
people in convoys on a stretch of road known as death row.  
He stated that he saw body bags flown in on C-5 planes for 
casualties.  The Veteran supported these statements with 
testimony during an April 2009 Board hearing, but he provided 
no further detail as to the time frame.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Board finds that there is no evidence that the Veteran 
participated in combat during active service.  With regard to 
the question of whether the Veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), requires that a Veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

The Veteran's DD 214 forms reflect that he served in 
Southwest Asia and received several medals; however, the 
record does not reflect receipt of any combat decorations.  
Further, there is nothing in the Veteran's service personnel 
records, service medical records, or lay statements to show 
combat.

The Veteran has submitted a number of statements in which he 
clearly and emphatically reports incidents which he witnessed 
during service in Southwest Asia, and the Board does not 
doubt the Veteran's sincerity in making such statements.  
These statements include that during Desert Storm he was 
under missile attacks and enemy fire on a daily basis until 
the war ended.  He also noted work as a casualty clerk and 
seeing dead bodies and burned people in convoys on a stretch 
of road known as death row while on patrol.  However, the 
Board stresses that since it is not shown that the Veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The regulatory requirement for "credible supporting 
evidence" means that "the Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  The Veteran has presented very little specific 
information about his stressors.  He noted missile fire as 
well as seeing bodies.  The Veteran however failed to 
describe the incidents in any specific detail including the 
time period, the names of others involved, or the specific 
locations.  The Veteran has provided a time frame of December 
1990 to May 1991, which coincides with his entire service in 
Southwest Asia.  The RO has requested specific information 
from the Veteran limiting the time frame for any specific 
incidents to two months.  The Veteran failed to provide these 
specifics.  Therefore, the Veteran's statements provide 
insufficient details to allow for a request for corroboration 
from the appropriate service unit. 

It is conceded that the Veteran has an ongoing diagnosis of 
chronic PTSD.  However, there is no supporting evidence of 
the claimed inservice stressors. A diagnosis of PTSD which is 
based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).

In sum, the record does not show that the Veteran 
participated in combat.  Further, his alleged in-service 
stressors have not been corroborated by official records, 
buddy statements, or any other supportive evidence.  He has 
not furnished sufficient detail involving specific incidents, 
nor has he produced witness testimony to corroborate his 
involvement in combat situations.  The Veteran's diagnosis of 
PTSD, first shown many years after service, has not been 
attributed to a verified in-service stressor.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



Chronic Fatigue

A February 2000 VA record notes complaints of fatigue.  In 
October 2006, the Veteran reported fatigue and insomnia.  

The Veteran was afforded a VA examination in January 2008 
regarding his Gulf War claims.  The examiner noted that the 
Veteran has a home gym in which he exercises on a regular 
basis three or four times per week and that his job is in a 
construction company where he engages in heavy physical labor 
such as laying floors by himself.  At that time, the Veteran 
worked everyday for eight hours.  The examiner noted that 
nevertheless the Veteran feels he has chronic fatigue 
syndrome due to being tired at the end of the day or after 
exercising on a treadmill.  The examiner opined that the 
Veteran's subjective complaints appeared to be grossly 
inconsistent with objective findings on physical examination 
and current employment, which involved heavy physical labor.  
The examiner did not diagnose chronic fatigue syndrome.  

In the April 2009 Board hearing, the Veteran complained of 
being always tired or fatigued during and after the war.  The 
Veteran also noted that the VA had diagnosed chronic fatigue 
syndrome.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) Six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.  See 38 C.F.R. § 4.88a. 

While acknowledging the Veteran's belief that he has a 
disability due to service, it is well established that as a 
lay person, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as fatigue which are 
non-medical in nature; however, he is not competent to render 
a medical diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  No medical evidence in the record 
diagnoses the Veteran with chronic fatigue syndrome or a 
disability manifested by fatigue, nor does any evidence find 
a relation between active duty service and the Veteran's 
sporadic complaints of fatigue.  The only medical evidence in 
the file was provided by the VA examiner in January 2008.  
The examiner noted that the Veteran exercises on a regular 
basis three or four times per week and that he engages in 
heavy physical labor in his employment at which he worked 
everyday for eight hours.  The examiner noted that 
nevertheless the Veteran feels he has chronic fatigue 
syndrome due to being tired at the end of the day or after 
exercising on a treadmill.  The examiner opined that the 
Veteran's subjective complaints appeared to be grossly 
inconsistent with objective findings on physical examination 
and current employment.  The Board views the overall 
examination findings and comments by the examiner as 
reasonably indicating that the Veteran's complaints of 
fatigue are attributable to physically demanding employment 
and exercise regime, rather than due to any diagnosed or 
undiagnosed illness.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
Although the Board may not deny the claim based solely on the 
lack of medical evidence, the Board notes that the Veteran's 
statements showing that he worked full time and exercised 
multiple times per week, in addition to the lack of medical 
complaints and the lack of a diagnosis of chronic fatigue by 
the January 2008 VA examiner, weigh against the claim.  The 
Board finds that the Veteran's assertions that he has fatigue 
due to some illness, diagnosed or undiagnosed, not to be 
credible.  They are inconsistent with the totality of the 
evidence which show that his complaints of fatigue are simply 
due to physical exertion on his part, not to any illness. 

As such, the Board finds that a preponderance of the evidence 
is against the claim.  Again, as the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Sleep Apnea

On an August 1987 and October 1988 report of medical history, 
the Veteran marked no when asked have you ever had or have 
you now frequent trouble sleeping.  On the September 1992 
report of medical history, the Veteran marked no when asked 
have you ever had or have you now frequent trouble sleeping.  
On the April 1993 report of medical history, the Veteran 
again marked no when asked have you ever had or have you now 
frequent trouble sleeping.  

In November 1999, the examiner noted that the Veteran was 
scheduled for a sleep study to rule out sleep apnea.  The 
Veteran's wife reported that the Veteran snores and stops 
breathing at nighttime sometimes.  In February 2000, the 
Veteran was seen for evaluation of a suspected sleep 
disorder.  He stated that he has had problems with non-
restorative sleep for several years.  He snores extremely 
loudly and frequently pauses in his breathing at night.  He 
also falls asleep easily during the day.  The examiner 
diagnosed significant hypersomnolence, loud snoring, and 
witnessed apneic periods, all consistent with a diagnosis of 
obstructive sleep apnea.  In March 2000, the Veteran received 
a polysomnogram.  He was diagnosed with mild obstructive 
sleep apnea with an apnea-hypopnea index of 9.4.  In August 
2000, the Veteran attended a follow-up for his sleep apnea 
evaluation.  With the nasal CPAP, the Veteran is not snoring 
and has had no witnessed apneic periods.  He also noted that 
his hypersomnolence greatly improved.  The examiner diagnosed 
mild obstructive sleep apnea by polysomnography testing, well 
controlled with nasal CPAP.  

In January 2008, the Veteran was afforded a VA examination 
regarding his Gulf War claims.  The examiner diagnosed mild 
obstructive sleep apnea without significant oxygen 
desaturation.  

In this case, because the medical evidence uniformly shows 
that sleep apnea is a diagnosed disability, and because sleep 
apnea is not an illness that the Secretary has determined 
warrants presumptive service connection, service connection 
for sleep apnea under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 is not permitted as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In cases where a Veteran 
applies for service connection under 38 C.F.R. § 3.317, but 
is found to have a disability attributable to a known 
diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. § 1110 is nevertheless 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  As such, the Board proceeds to determine whether 
sleep apnea is directly related to the Veteran's active 
service.  

The Board finds that entitlement to service connection for 
sleep apnea on a direct basis is not warranted.  Service 
treatment records are silent as to any complaints, treatment, 
or diagnosis of sleep apnea.  In fact, the Veteran 
specifically reported no frequent trouble sleeping.  
Additionally, the first complaints of sleep disturbances came 
in November 1999, over six years after the Veteran's 
separation from service.  The Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Neither the 
Veteran's statements nor the medical evidence support a 
finding of sleep apnea that began in service.  
 
As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date - Irritable Bowel Syndrome

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The Veteran essentially contends that he should be entitled 
to service connection for IBS from the date of his original 
claim for service connection for stomach troubles submitted 
in August 1993.  In a September 2006 Board decision, the 
Board outlined a history of prior final rating decisions 
denying service connection for gastrointestinal disability.  
The Board determined that new and material evidence has been 
received to reopen the claim.  The Board further determined 
that service connection was warranted for irritable bowel 
syndrome under a merits analysis of the reopened claim.  The 
RO subsequently assigned an effective date of August 31, 
2000, for the grant of service connection. 

The record shows that the Veteran's request to reopen his 
claim was received on August 31, 2000.  This was the request 
to reopen that ultimately led to the reopening of the claim 
by the Board and grant of service connection.  It is clear 
from applicable law and regulations that an earlier effective 
date is not warranted.  The prior denials became final 
because the Veteran did not appeal.  The proper effective 
date is August 31, 2000, the date the Veteran requested that 
his prior claim be reopened.  

Earlier Effective Date - Increased Rating of Headaches

The Board notes that the RO granted service connection for 
headaches at 10 percent disabling effective March 30, 1995.  
Although the Veteran originally submitted a notice of 
disagreement regarding the effective date of the grant of 
service connection, he did not appeal the disability rating 
assigned during that rating decision.  On August 31, 2000, 
the Veteran submitted a claim for an increased disability 
rating regarding his service-connected headaches.  The RO 
then developed the claim and denied the Veteran's request.  
The Veteran successfully appealed to the Board and was 
granted a 30 percent disability rating by Board decision in 
September 2006.  The RO then assigned an effective August 31, 
2000, the date of receipt of the Veteran's claim for 
increase.  The Veteran contends that an earlier effective 
date is warranted.  

At this point, the Board acknowledges that by a separate 
Board decision (with a different representative) being issued 
at the same time as this decision, the Board has granted a 50 
percent rating for headaches.  The Board therefore looks not 
just to whether a rating of 30 percent is warranted prior to 
August 31, 2000, but whether any rating in excess of 10 
percent was warranted prior to August 31, 2000.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).  

The Board therefore turns to consideration of the evidence 
pertinent to the headache disability during the one year 
period prior to August 31, 2000.  Again, the question is 
whether the headache disability increased in severity during 
this one year period so as to meet the criteria for a rating 
in excess of 10 percent.  

Under Diagnostic Code 8100, a 10 percent rating contemplates 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is for 
application for characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
The highest rating of 50 percent is warranted for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Although before the one year period prior to August 31, 2000, 
the Board believes it reasonable to start out by considering 
the results of  a February 1999 headache examination for 
purposes of showing a baseline of headache severity prior to 
August 31, 2000.  At the time of the February 1999 
examination, the Veteran reported headaches 3 to 5 times per 
week.  However, the report is to the effect that there was no 
associated nausea, blurring, dizziness, vertigo, difficulty 
with concentration or memory.  The Board there finds that the 
Veteran was no having  characteristic prostrating attacks as 
of February 1999.  A January 2000 medical record for 
fibromyalgia refers to a history of tension headaches; it was 
reported that the Veteran denied photophobia.  Another report 
(which appears to be associated with a January 2000 
examination, refers to headaches controlled with medication 
and no focal deficits.  

However, the Veteran was seen on February 2, 2000, with 
complaints of headaches "all over" with throbbing.  The 
record then shows numerous medical consultations over the 
next few months for headaches which were described as 
increasing in severity.  A March 2000 medical record 
documents complaints of throbbing headaches with nausea.  A 
May 2000 report refers to daily headaches with vomiting, 
photophobia and phonophobia.  Another report appears to 
indicate that a headache had gone on for a week.  

Based on the evidence, the Board believes that it was 
factually ascertainable on February 2, 2000, that there had 
been an increase in the severity of the Veteran's headache 
disability to warrant a rating in excess of 10 percent.  

As noted on the first page of this decision, the Board has 
issued a separate decision (due to the fact of a different 
representative) on the issue of entitlement to a rating in 
excess of 30 percent for headache disability.  In that 
decision (of the same date is this decision), the Board found 
that a 50 percent rating was warranted for headache 
disability.  In order to avoid any confusion which may be 
caused by issuing two decisions addressing the issue of 
entitlement to an earlier effective date for a higher rating 
for headaches and the related issue of entitlement to a 
rating in excess of 30 percent for said headache disability, 
the Board finds that, resolving all reasonable doubt in the 
Veteran's favor, that a 50 percent rating for headaches is 
warranted from February 2000.  From that date on, the 
totality of the evidence shows that his headaches had become 
very frequent and included symptomatology such as nausea, 
photophobia and phonophobia which would reasonably be 
expected to result in completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


ORDER

The appeal is granted, in part, as follows:

Entitlement to an effective date of February 2, 2000, for a 
50 percent rating for headaches warranted.

The appeal is denied, in part, as follows:

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD), 
is not warranted.

Entitlement to service connection for chronic fatigue, to 
include as an undiagnosed illness due to service in the 
Persian Gulf, is not warranted. 

Entitlement to service connection for sleep apnea is not 
warranted.

Entitlement to an earlier effective date than August 31, 
2000, for a grant of service connection for irritable bowel 
syndrome (IBS) is not warranted.




REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made regarding the issue of entitlement to service 
connection for a respiratory disability, claimed as shortness 
of breath, to include as an undiagnosed illness due to 
service in the Persian Gulf and regarding the issue of 
service connection for fibromyalgia, also claimed as chronic 
muscle pain and joint pain, to include as an undiagnosed 
illness due to service in the Persian Gulf.  The Board notes 
that in the January 2008 VA examination, the examiner based 
his opinion, at least partially, on the lack of medical 
record of any respiratory complaints, shortness of breath, or 
respiratory diseases with the exception of sleep apnea.  This 
statement is factually inaccurate.  

In August 1995, the examiner diagnosed an upper respiratory 
infection.  In May 1997 the Veteran was diagnosed with 
bronchitis.  The Veteran was again diagnosed with an upper 
respiratory infection in March 1998.  In an October 1999 VA 
record, the Veteran complained of frequent upper respiratory 
tract infections and episodes of external otitis.  The 
Veteran noted that since approximately 1996 he has had six to 
seven episodes per year of this upper respiratory tract 
infection, typically treated with antibiotics for up to two 
weeks at a time.  The examiner diagnosed recurrent upper 
respiratory tract infections, which do not seem to be related 
to nasosinusitis.  The Veteran was afforded a pulmonary 
function test in January 2000.  At that time the Veteran was 
diagnosed with mild restrictive defect with normal diffusion 
capacity.  The examiner noted that the Veteran's reduced FVC 
may be related to effort rather than restriction based on the 
fact that his TLC was normal.  In February 2000, the Veteran 
was diagnosed with bronchitis and sinusitis.  In October 
2006, the Veteran reported increased cough, congestion, and 
drainage.  The examiner diagnosed an upper respiratory 
infection or bronchitis.  

The Veteran has claimed service connection for chronic muscle 
and joint pain, he believes is diagnosed as fibromyalgia.  
The record is contradictory as to a diagnosis of 
fibromyalgia.  In the January 2008 Gulf war examination, the 
examiner noted that despite subjective complaints, neither 
medical examination record nor objective findings support the 
diagnosis of fibromyalgia.  However, in January 2009 the 
Veteran was diagnosed with fibromyalgia and in February 2009, 
the examiner indicated that the Veteran has a chronic pain 
syndrome.  As such, the Board finds that further examination 
is necessary to determine if the Veteran has a current 
diagnosis of fibromyalgia.  If the Veteran does not currently 
have fibromyalgia, the examiner should address whether the 
Veteran has a current disability manifested by chronic joint 
or muscle pain.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
respiratory disability examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should then 
respond to the following:

     a)  As to any current medically 
diagnosed chronic respiratory disability, 
is it at least as likely as not (a 50% or 
higher degree of probability) that such 
disability was manifested during service 
or is otherwise causally related to the 
Veteran's service?

     b)  Does the Veteran suffer from any 
signs or symptoms of chronic respiratory 
disability which are not attributable to 
any medically diagnosed disability?   

A rational should be furnished for all 
opinions. 

2.  The Veteran should also be afforded a 
VA examination regarding his claim for 
fibromyalgia or a disability manifested by 
chronic joint and muscle pain.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should respond 
to the following:

     a) Does the evidence support a 
current diagnosis of fibromyalgia?  

     b) Does the evidence support a 
current diagnosis of any other disability 
in connection with his complaints of 
muscle/joint pain?  

     c)  As to any pertinent diagnosed 
disability other than fibromyalgia, is it 
at least as likely as not (a 50% or higher 
degree of probability) that such 
disability was manifested during service 
or is otherwise causally related to the 
Veteran's service?

     d)  Does the Veteran suffer from any 
signs or symptoms of muscle/joint pain 
which are not attributable to any 
medically diagnosed disability?  

A rationale should be furnished for all 
opinions. 

3.  In the interest of avoiding further 
remand, the RO should review the 
examination reports and opinions to ensure 
that they are responsive to the posed 
questions and supported by a rationale. 

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for respiratory 
disability and for fibromyalgia (or other 
muscle/joint pain disability).  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
ALAN S. PEEVY  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


